Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
Claims 22-33 were objects to for minor informalities. In light of the present amendments, Applicant believes the objectionable matter has been addressed. Withdrawal of the objection is earnestly requested.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Regarding Nakano, the document fails to teach or suggest the amended feature reciting "marking at least one first vehicle via the virtual element in the display area of the display device, wherein the first vehicle is marked if a predefined speed gradient between the vehicle and the first vehicle is exceeded or is not reached, and wherein the first vehicle is marked only if a predefined difference from the relative speed between the vehicle and the first vehicle is registered" (see 110019, 0029, 0054 of the present amended specification). As disclosed in 10029 of the present specification, the markings are configured to limit the level of markings such that only relevant markings are presented to the driver of the vehicle. 
The Office Action has apparently conceded (page 8) that Nakano fails to teach this limitation, and thus relies on Choi. 
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues Examiner concedes that the prior art does not teach "marking at least one first vehicle via the virtual element in the display area of the display device, wherein the first vehicle is marked if a predefined speed gradient between the vehicle and the first vehicle is exceeded or is not reached, and wherein the first vehicle is marked only if a predefined difference from the relative speed between the vehicle and the first vehicle is registered". Examiner notes “only” is not found in the claim amendment. Per the Non-Final claim 19 rejection, Nakano does teach a predefined difference from the relative speed between the vehicle and the first vehicle is registered. Nakano only does not teach marking the first vehicle.
Applicant argues:
However, Applicant submits that reliance upon Choi is misplaced. At the outset, the disclosure in Choi is not directed to "marking" a first vehicle, but instead is directed to displaying multiple virtual images containing different information, and repositioning them relative to the windshield (see claims 1-4; see also 10465: "The first virtual image 2201 may include a current speed of the vehicle, speed limit information, turn-by-turn (TBT) information, and the like. The second virtual image 2202 may include a graphic (e.g., a background color displayed on a traveling road, information indicating a distance to a preceding vehicle, etc.) that matches a traveling road viewed through the windshield, and the like."). 
In the example of FIG. 28, cited in the Office Action, Choi discloses the changing of display positions and information between a first and second (separate) virtual image, based on a vehicle distance: 
As illustrated in FIG. 28, when a distance from the preceding vehicle is less than a reference distance (distance-to-collision), the controller 801 may display an inter-vehicle distance 2801 on the first virtual image 2201, and display collision risk inforiation (a collision risk image, a collision risk text, etc.) 2802 on the second virtual image 2202. In other words, the controller 801 may change the display positions of the first virtual image 2201 and second virtual image 2202 according to a distance (inter-vehicle distance) to the preceding vehicle, and change information displayed on the first virtual image 2201 and second virtual image 2202. (10475) 
Nothing in this disclosure of Choi is directed to vehicle marking, nor does Choi disclose marking of the first vehicle "only if a predefined diference from the relative speed between the vehicle and the first vehicle is registered." As such, Applicant submits that the rejection to independent claim 15 is overcome and should be withdrawn. As amended independent claim 24 recites similar features, it is allowable for the same reasons. The remaining dependent claims are allowable by virtue of their direct and/or indirect dependence upon their base claim. 
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues “Choi is not directed to "marking" a first vehicle, but instead is directed to displaying multiple virtual images containing different information, and repositioning them relative to the windshield”. However this appears to be marking per the common definition and usage of the term marking. Choi displays information and repositions the information, and Fig. 28 shows marks on and near the vehicle. Applicant repeatedly indicates what Choi does teach, but does not appear to provide any explanation as to why these are not markings.
Applicant argues Choi does not teach marking “only if”, and as noted above the claim does not recite “only”. 
Applicant argues:
Additionally, dependent claims 22 and 31 recite "wherein marking at least one first vehicle via the virtual element in the display area of the display device comprises encircling the first vehicle by the virtual element." Choi teaches away from this element by expressly requiring two separate virtual images that are unrelated to the first vehicle itself. Ansari does not solve the deficiencies of Choi and Nakano, discussed above. 
Examiner replies that:
Applicants arguments are not found persuasive. Claim 22 was rejected by Nakano, not Choi.
Applicant argues:
Furthermore, dependent claims 23 and 32 recite "wherein the virtual element comprises an orientation feature, comprising an orientation in the direction of the first vehicle." Nakano also 
does not teach this feature. The Office Action cites 10053 of Nakano, which discloses "each of virtual images 311, 321, 331 is a rod-shaped marker that is long in the lateral direction. Virtual images 311, 321, 331 are respectively displayed in front of detection objects 711, 721, 731 serving as the display objects." However, the virtual images 311, 321, 331 are merely rod-shaped markers, and does not indicate "an orientation in the direction of the first vehicle." Neither Choi nor Ansari solve the deficiencies of Nakano, discussed above. 
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues Nakano merely uses rod-shaped markers which  do not indicate an orientation in the direction of the first vehicle. Applicant has not provided any explanation as to why the rod-shaped marker does not indicate an orientation in the direction of the first vehicle. The rod is oriented based on the vehicle in front, it is not placed randomly on the screen at any angle in any position. It is specifically placed behind the vehicle in a lateral direction. This is an orientation in the direction of the first vehicle.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 15-18, 20, 22-27, 29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano U.S. Patent/PG Publication 20190005726 in view of Choi U.S. Patent/PG Publication 20180157036.	
Regarding claim 15:
 A method for representing at least one virtual element in a display area of at least one display device of a vehicle, comprising: (Nakano Abstract A display system for use in a mobile body includes an acquisition unit that acquires detection information of at least one detection object that exists in a target space,).
 activating a three-dimensional space in the display area of the display device  based on at least one data source, determining three-dimensional coordinates in the three-dimensional space for a location of at least one virtual element transforming the at least one virtual element as a two-dimensional depiction in the three-dimensional space (Nakano [0024] According to display system 10, virtual image 300 looks like being projected onto target space 400 set in front of vehicle 100 (outside of the vehicle) for user 200. Here, “front” is a direction in which vehicle 100 moves forward, and a direction in which vehicle 100 moves forward or backward is referred to as a longitudinal direction. The “virtual image” means an image formed by a radiated ray as if an object were actually presented when light emitted from display system 10 is radiated by a reflecting object such as windshield 101. Since windshield 101 has optical transparency, user 200, as a target person, sees target space 400 in front of vehicle 100 through windshield 101. Therefore, user 200 sees virtual image 300, which is projected by display system 10, while superimposing virtual image 300 on a real space spreading in front of vehicle 100. Hence, according to display system 10, various pieces of driving assistance information such as vehicle speed information, navigation information, pedestrian information, front vehicle information, lane departure information and vehicle condition information can be displayed as virtual image 300 to be viewed by user 200. In this manner, user 200 can visually acquire the driving assistance information by only a slight movement of a line of sight from a state of directing the line of sight forward of windshield 101.).
 marking at least one first vehicle via the virtual element in the display area of the display device, (Nakano [0053] Controller 5 causes display unit 40 to display virtual images 311, 321, 331 respectively corresponding to detection objects 711, 721, 731 serving as the display objects. In the example shown in FIG. 3, each of virtual images 311, 321, 331 is a rod-shaped marker that is long in the lateral direction. Virtual images 311, 321, 331 are respectively displayed in front of detection objects 711, 721, 731 serving as the display objects.)
wherein the first vehicle is marked if a predefined speed gradient between the vehicle and the first vehicle is exceeded or is not reached (Nakano [0054] Controller 5 may set the detection object (also referred to as “second detection object”) having the shortest time to collision (TTC) in detection objects 700 exist in respective detection areas 401 to 404, as the display object. The time to collision is time until the host vehicle collides with the detection object when the present relative velocity between the host vehicle and the detection object is maintained. The time to collision is obtained by dividing a relative distance between the host vehicle and the detection object by the relative velocity between the host vehicle and the detection object. [0055] Controller 5 may use an indicator for evaluating a degree of danger of detection object 700 to vehicle 100 (host vehicle) instead of the time to collision, and determine the display object based on the indicator. For example, controller 5 may determine detection object 700 having the highest degree of danger as the display object based on the relative coordinate between detection object 700 and vehicle 100 (host vehicle), movement directions of detection object 700 and the host vehicle, and a predicted value of travelling speed. ).
and wherein (Nakano [0054] Controller 5 may set the detection object (also referred to as “second detection object”) having the shortest time to collision (TTC) in detection objects 700 exist in respective detection areas 401 to 404, as the display object. The time to collision is time until the host vehicle collides with the detection object when the present relative velocity between the host vehicle and the detection object is maintained. The time to collision is obtained by dividing a relative distance between the host vehicle and the detection object by the relative velocity between the host vehicle and the detection object. [0055] Controller 5 may use an indicator for evaluating a degree of danger of detection object 700 to vehicle 100 (host vehicle) instead of the time to collision, and determine the display object based on the indicator. For example, controller 5 may determine detection object 700 having the highest degree of danger as the display object based on the relative coordinate between detection object 700 and vehicle 100 (host vehicle), movement directions of detection object 700 and the host vehicle, and a predicted value of travelling speed. ).
Nakano does not teach  marking only if critera are met. In a related field of endeavor, Choi teaches:
wherein the first vehicle is marked if a predefined difference from the relative speed between the vehicle and the first vehicle is registered (Choi [0475] As illustrated in FIG. 28, when a distance from the preceding vehicle is less than a reference distance (distance-to-collision), the controller 801 may display an inter-vehicle distance 2801 on the first virtual image 2201, and display collision risk information (a collision risk image, a collision risk text, etc.) 2802 on the second virtual image 2202. In other words, the controller 801 may change the display positions of the first virtual image 2201 and second virtual image 2202 according to a distance (inter-vehicle distance) to the preceding vehicle, and change information displayed on the first virtual image 2201 and second virtual image 2202.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to mark if critera are met as taught by Choi. The motivation for doing so would have been to warn users and prevent collisions (Choi [0475]). Therefore it would have been obvious to combine Choi with Nakano to obtain the invention.
Regarding claim 16:
 The method of claim 15, has all of its limitations taught by Nakano in view of Choi. Nakano further teaches  wherein the three-dimensional coordinates of the virtual element are determined based on measuring the distance to the first vehicle (Nakano [0065] Detection system 7 senses target space 400 with camera 71 and LiDAR 72 (S1), and processes to detect detection object 700 in target space 400 (S2) based on an image formed by camera 71 and a measurement result measured by LiDAR 72.)(Nakano [0052] Controller 5 determines a display object in detection objects 700 that exist in each of detection areas 401 to 404 based on the detection information and causes display unit 40 to display (project onto target space 400) virtual image 300 corresponding to detection object 700 determined as the display object.).
Regarding claim 17:
 The method of claim 15, has all of its limitations taught by Nakano in view of Choi. Nakano further teaches  wherein the three-dimensional coordinates of the virtual element are determined based on a time interval to a vehicle ahead as the first vehicle (Nakano [0042] LiDAR 72 irradiates target space 400 with a pulsed laser light beam, and receives reflected light reflected by an object in target space 400. LiDAR 72 detects a distance to the object based on time from emission of the laser light beam to reception of the reflected light.).
Regarding claim 18:
 The method of claim 15, has all of its limitations taught by Nakano in view of Choi. Nakano further teaches  wherein the first vehicle is marked for a predefined duration (Nakano [0066] In a case that no detection object 700 exists in target space 400 (S3: No), detection system 7 moves to step S1 after a fixed time passes, and processes to sense target space 400 again. )(Nakano [0068] After extracting detection object 700 in each of detection areas 401 to 404, display controller 52 of controller 5 sets the first detection object that exists closest to vehicle 100 (host vehicle) in each of detection areas 401 to 404 as the display object (S5).) where there is a predefined duration in the form that the object is displayed for the duration of being sensed and existing closest to the vehicle.
Regarding claim 20:
 The method of claim 19, has all of its limitations taught by Nakano in view of Choi. Nakano further teaches  wherein the distance to the first vehicle is continually recorded (Nakano [0069] After display unit 40 displays virtual images 311, 321, 331 each corresponding to the display object, controller 5 determines whether or not the ignition switch has been turned off (S7). When the ignition switch is turned off (S7: Yes), controller 5 finishes the process. When the ignition switch is turned on (S7: No), detection system 7 moves to step S1 after a fixed time passes, and processes to sense target space 400 again.).
Regarding claim 22:
 The method of claim 15, has all of its limitations taught by Nakano in view of Choi. Nakano further teaches  wherein marking at least one first vehicle via the virtual element in the display area of the display device comprises encircling the first vehicle by the virtual element  (Nakano [0053] Each of virtual images 311, 321, 331 may be a frame-like virtual image surrounding the display object and may be appropriately changed.)
Regarding claim 23:
 The method of claim 15, has all of its limitations taught by Nakano in view of Choi. Nakano further teaches  wherein the virtual element comprises an orientation feature, comprising an orientation in the direction of the first vehicle (Nakano [0053] Controller 5 causes display unit 40 to display virtual images 311, 321, 331 respectively corresponding to detection objects 711, 721, 731 serving as the display objects. In the example shown in FIG. 3, each of virtual images 311, 321, 331 is a rod-shaped marker that is long in the lateral direction. Virtual images 311, 321, 331 are respectively displayed in front of detection objects 711, 721, 731 serving as the display objects.)
Regarding claim 24:
The claim is a/an parallel version of claim 15. As such it is rejected under the same teachings.
Regarding claim 25:
The claim is a/an parallel version of claim 16. As such it is rejected under the same teachings.
Regarding claim 26:
The claim is a/an parallel version of claim 17. As such it is rejected under the same teachings.
Regarding claim 27:
The claim is a/an parallel version of claim 18. As such it is rejected under the same teachings.
Regarding claim 29:
The claim is a/an parallel version of claim 20. As such it is rejected under the same teachings.
Regarding claim 31:
The claim is a/an parallel version of claim 22. As such it is rejected under the same teachings.
Regarding claim 32:
The claim is a/an parallel version of claim 23. As such it is rejected under the same teachings.
Claim(s) 21, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano U.S. Patent/PG Publication 20190005726 in view of Choi U.S. Patent/PG Publication 20180157036 and Ansari U.S. Patent/PG Publication 20160357187.	
Regarding claim 21:
 The method of claim 19, has all of its limitations taught by Nakano in view of Choi. Nakano in view of Choi does not teach  evaluating at least once per second. In a related field of endeavor, Ansari teaches:
teaches  wherein the distance to the first vehicle is evaluated at least once per second (Ansari [0066] In one embodiment, a LIDAR-on-a-chip system steers its electronic beam using arrays of many small emitters that each put out a signal at a slightly different phase. The new phased array thus forms a synthetic beam that it can sweep from one extreme to another and back again 100,000 times a second. In one embodiment, each antenna, which consists of a silicon waveguide and five curved grooves etched in silicon, is 3 micrometers long, 2.8 μm Lin wide, and 0.22 μm thick. An infrared laser beam is delivered to the antennas through a waveguide.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to evaluate at least once per second as taught by Ansari. The motivation for doing so would have been to provide continuously updated information to provide accurate information to the driver . Therefore it would have been obvious to combine Ansari with Nakano in view of Choi to obtain the invention.
Regarding claim 30:
The claim is a/an parallel version of claim 21. As such it is rejected under the same teachings.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616